  Case 19-30698-btf13        Doc 22     Filed 03/04/20 Entered 03/04/20 15:02:04     Desc Main
                                        Document Page 1 of 2

              IN THE UNITED STATES BANKRUPTCY COURT
                   WESTERN DISTRICT OF MISSOURI
In re: DENNIS E EADS
       STACY R EADS
                                                              Case No.: 19-30698-btf-13

                              Debtors


 TRUSTEE'S OBJECTION TO CLAIM 30 OF PORTFOLIO RECOVERY ASSOCIATES LLC

    COMES NOW Richard V. Fink, Chapter 13 Trustee, and hereby objects to Proof of Claim filed by
creditor PORTFOLIO RECOVERY ASSOCIATES LLC, in the amount of $1,033.54, and filed on
February 28, 2020. The court claim number is 30.

   Your claim may be reduced, modified, or eliminated. You should read this document carefully
and discuss it with your attorney, if you have one.

PURSUANT TO LOCAL RULE 3007-1 (C), THE CLAIMANT SHALL HAVE 30 DAYS AFTER
SERVICE OF THE OBJECTION IN WHICH TO FILE A RESPONSE, IF YOU DO NOT WANT THE
COURT TO ELIMINATE OR CHANGE YOUR CLAIM. THE RESPONSE SHALL BE IN WRITING
AND STATE WHY THE CLAIM SHOULD BE ALLOWED AS FILED. IF A RESPONSE IS FILED,
THE COURT WILL SCHEDULE A HEARING. IF NO TIMELY RESPONSE IS FILED, THE
COURT WILL ENTER AN ORDER SUSTAINING THE OBJECTION TO THE CLAIM. PARTIES
NOT REPRESENTED BY AN ATTORNEY SHALL MAIL A RESPONSE TO THE COURT AT THE
ADDRESS BELOW. DEBTOR(S) NOT REPRESENTED BY AN ATTORNEY MUST BE SERVED
A COPY OF THE RESPONSE BY MAIL. IF YOUR RESONSE IS MAILED, IT MUST BE EARLY
ENOUGH SO THAT THE COURT WILL RECEIVE IT ON OR BEFORE 30 DAYS AFTER
SERVICE OF THE OBJECTION.

   The basis for the objection is as follows:

       1. The proof of claim (Court Claim #30) filed by PORTFOLIO RECOVERY ASSOCIATES
          LLC on February 28, 2020 is a duplicate of the proof of claim filed by CAPITAL ONE
          BANK USA NA on January 13, 2020 (Court Claim #4).

   WHEREFORE, the Chapter 13 Trustee files this objection to Court Claim #30 and requests that
Court Claim #30 be disallowed in its entirety.


                                                   Respectfully submitted,
       March 04, 2020
                                                   /s/ Richard V. Fink, Trustee

                                                   Richard V. Fink, Trustee
                                                   2345 Grand Blvd., Ste. 1200
                                                   Kansas City, MO 64108-2663
                                                   (816) 842-1031
   Case 19-30698-btf13              Doc 22      Filed 03/04/20 Entered 03/04/20 15:02:04                           Desc Main
                                                Document Page 2 of 2
                                                    NOTICE OF SERVICE

The following parties will be served either electronically or by United States First Class Mail and a certificate of service will
be filed thereafter:

DEBTOR(S)
CHECKETT & PAULY (439410) - ATTORNEY FOR DEBTOR(S)
PORTFOLIO RECOVERY ASSOCIATES LLC (361560)

                                                                 /s/ Richard V. Fink, Trustee

Court Address: U.S. Bankruptcy Court, 400 E. 9th St., Room 1510, Kansas City, MO 64106


                                                                                                   LL     /Objection - Claim - Duplicate
